Claims 1-9 are currently pending with claim 2 being cancelled.  Claims 8-12 and 14 have been withdrawn as being directed to a non-elected invention. Claims 1, 3-7, 13, and 15-19 are under consideration.  
The 112, second paragraph rejection is maintained. 
The rejection over Takane has been withdrawn in view of the present amendment and response.  Takane does not disclose an optical element comprising a cover layer having voids with a proportions of void space of 10 vol% or less.  
The provisional double patenting rejection over certain claims of US Patent Application No. 15/539,928 in view of Takane has been overcome for the same reason discussed above. 
New ground of rejection is made in view of newly discovered reference to Kimura   (JP 2013 083722).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0195239 to Takane et al. (hereinafter “Takane”) in view of JP 2013 083722) to Kimura (hereinafter “Kimura”).      
Takane discloses a multilayer structure of a reflective film comprising a solid substrate, and a bilayer structure of a high refractive index layer and a low refractive index layer alternatively laminated on the solid substrate (paragraphs 171 and 356).  The bilayer structure is repeated in the multilayer structure such that the lowermost layer on the solid substrate side and the uppermost layer are formed of the high refractive index layer.  The higher the number of repetition of the bilayer structure, the greater the reflection ratio (paragraph 356).  
The low refractive index layer is a obtained by alternating a layer of an electrolyte polymer and a layer of microparticles and filling the alternating layers with a silicone compound solution to bond the microparticles to each other (abstract, and figure 5).  The solid substrate reads on the claimed resin film whereas the high reflective index layer corresponds to the cover layer.   The low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The content of the silicon compound is of from 0.1 to 10% by mass within the claimed range (paragraph 327).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles further include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
It appears that the low refractive index is made of the same material disclosed in Applicant’s disclosure.  The low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles also include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  Therefore, the examiner takes the position that a water contact angle of 90o or more would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Takane does not explicitly disclose the high refractive index layer having voids with a proportion of void space of 10 vol% or less. 
Kimura, however, discloses a light-reflecting film comprising a laminated film in which a high refractive index layer and a low refractive index layer are alternately laminated on a substrate (paragraph 18).  The high refractive index layer comprises a water-soluble polymer and metal oxide particles dispersed therein (paragraph 30).  The high refractive index layer would have an abrasion resistance due to the presence of metal oxide particles.  The high refractive index layer has voids with a porosity of 10 vol% or less (paragraph 39).  In particular, the high refractive index layer has voids with a porosity of 1 vol% (table 2, example 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the high refractive index layer having a porosity of 10 vol% or less motivated by the desire to enhance reflective properties of the film.  
As to claim 5, Takane discloses that the low refractive index layer has a refractive index of 1.1 to 1.28 (paragraph 299). 
As to claim 6, Takane discloses that the low refractive index layer comprises a porous body having a porosity of from 40 to 80%, in which the microparticles are chemically bonded to each other by a silicon compound comprising an alkoxylane having functional groups composed only of hydrolysable groups (paragraphs 170, 327 and 328).  The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  The microparticles further include a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
As to claim 7, Takane discloses that the content of the alkoxylane is from 0.1 to 10 wt% (paragraph 344).  
As to claim 15, Takane discloses that the microparticles are chemically bonded to each other by a silicon compound in the presence of a catalyst (paragraph 317).  Alternatively and/or additionally, the microparticles are bonded to each other by covalent bonding, intermolecular force or van der Waals force (paragraph 260). 
As to claims 16 and 17, Takane discloses that the microparticles comprise a pulverized product of a gelled silica compound having a diameter of several ten nanometers (paragraph 255).  
Takane does not disclose a reflective film comprising a porous high-refractive index layer with a porosity of 10 vol% or less.  New combination of Takane and Kimura suggests the claimed invention. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 31 and 32 of copending Application No. 15/539,928 in view of Kimura.  
The claims of Application No. 15/539,928 disclose each and every limitation of the claimed invention except a cover layer in direct contact with a low refractive index layer. 
Kimura, however, discloses a light-reflecting film comprising a laminated film in which a high refractive index layer and a low refractive index layer are alternately laminated on a substrate (paragraph 18).  The high refractive index layer comprises a water-soluble polymer and metal oxide particles dispersed therein (paragraph 30).  The high refractive index layer would have an abrasion resistance due to the presence of metal oxide particles.  The high refractive index layer has voids with a porosity of 10 vol% or less (paragraph 39).  In particular, the high refractive index layer has voids with a porosity of 1 vol% (table 2, example 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a high refractive index layer having a porosity of 10 vol% or less disclosed in Kimura the ultra-low refractive index layer of the US Patent Application No. 15/539,928 motivated by the desire to enhance reflective properties of the laminated film roll.  
This is a provisional nonstatutory double patenting rejection.

The claims of the US Patent Application No. 15/539,928 do not disclose a laminated film roll comprising a porous cover layer with a porosity of 10 vol% or less.  New combination of the claims of the US Patent Application No. 15/539,928 and Kimura suggests the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788